ADKINS, Chief Justice:
By petition for certiorari we have for review a decision of the District Court of *4Appeal, Fourth District (Vadala v. Adams, 285 So.2d 49), which allegedly conflicts with a prior decision of this Court (Marley v. Saunders, 249 So.2d 30) on the same point of law. We have jurisdiction. Florida Constitution, Article V, Section 3(b)(3), F.S.A.
Pursuant to Rule 3.10, F.A.R., 32 F.S.A., we have dispensed with oral argument and on authority of our recent decision in Clement v. Aztec Sales, Inc., 297 So.2d 1, opinion filed June 19, 1974, the decision of the District Court of Appeal dismissing petitioner’s appeal is reversed and the cause is remanded with directions that the District Court consider petitioner’s appeal on the merits.
It is so ordered.
ROBERTS, ERVIN, McCAIN and OVERTON, JT., concur.